EXHIBIT 10.59

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT dated January 1, 2003 by and between MEDTOX Scientific, Inc., a
corporation (the “Company”) and Richard J. Braun a resident of Minnesota
(“Executive”).

 

WHEREAS, the Company desires to employ Executive upon and subject to the terms
and conditions set forth in this agreement, and Executive desires to render
services for the Company on such terms and conditions.

 

NOW, THEREFORE, in consideration of the premises and the respective undertakings
of the Company and Executive set forth below, the Company and Executive agree as
follows:

 

1.                                       Definitions.  The following defined
terms have the respective meanings described below:

 

1.1                                 Change in Control.  A “Change in Control” of
the Company shall mean any of the following:

 

(a)                                  a change in control of a nature that would
be required to be reported in response to Item 6(c) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement; or

 

(b)                                 a merger or consolidation to which the
Company is a party if, following the effective date of such merger or
consolidation, the individuals and entities who were shareholders of the Company
prior to the effective date of such merger or consolidation have beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of less than fifty
percent (50%) of the combined voting power of the surviving corporation
following the effective date of such merger or consolidation; or

 

(c)                                  when, during any period of twenty-four (24)
consecutive months during the term of this Agreement, the individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason other than death to constitute at least a majority thereof,
provided, however, that a director who was not a director at the beginning of
such twenty-four (24) month period shall be deemed to have satisfied such
twenty-four (24) month requirement, and be an Incumbent Director, if

 

--------------------------------------------------------------------------------


 

such director was elected by, or on the recommendation of or with the approval
of, at least two-thirds of the directors who then qualified as Incumbent
Directors either actually, because they were directors at the beginning of such
twenty-four (24) month period, or by prior operation of this Section.

 

1.2                                 Potential Change in Control.  A “Potential
Change in Control” of the Company shall be deemed to have occurred if:

 

(a)                                  the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

 

(b)                                 any person (including the Company) publicly
announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control;

 

(c)                                  any person becomes the beneficial owner,
directly or indirectly, of securities of the Company representing ten percent
(10%) or more of the combined voting power of the Company’s then outstanding
securities; or

 

(d)                                 the Board adopts a resolution to the effect
that, for the purposes of this Agreement, a “Potential Change in Control” of the
Company has occurred.

 

1.3                                 Cause.  Termination by the Company of the
Executive’s employment for “Cause” shall mean termination upon:

 

(a)                                  the willful and continued failure by the
Executive to substantially perform an Executive’s duties with the Company (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Executive by the Company’s Board of Directors, which demand specifically
identifies the manner in which the Company believes that Executive has not
substantially performed Executive’s duties; or

 

(b)                                 the willful engaging by the Executive in
conduct, which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

 

For purposes of this Section 1.3, no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company.

 

2

--------------------------------------------------------------------------------


 

1.4                                 Company. The term “Company” means MEDTOX
Scientific. Inc. and any successors and assigns of the Company.

 

2.                                       Employment.  The Company hereby employs
Executive as Chairman, Chief Executive Officer and President, and Executive
accepts such employment and agrees to perform services for the Company, for the
period and upon the other terms and conditions set forth in this agreement.

 

3.                                       Term of Employment.  The term of
Executive’s employment hereunder (“Term of Employment”) shall commence on the
date hereof and shall continue for a one-year period ending on December 31, 2003
(unless earlier terminated in accordance with the provisions of Section 12 of
this agreement). The Term of Employment shall be automatically extended by
successive 12-month terms thereafter.

 

4.                                       Position and Duties

 

4.1                                 Service with Company.  During his Term of
Employment, Executive agrees to perform such reasonable employment duties,
consistent with the terms of this agreement, as the Board of Directors of the
Company shall assign to him from time to time, Such duties and employment
responsibilities shall be performed in accordance with the Company’s rules,
regulations and instructions now in force or which may be adopted by the Company
in the future. During the Executive’s Term of Employment, the Board of Directors
shall nominate and recommend to shareholders the election of, and vote all
shareholder proxies in favor of, Executive’s election to the Company’s Board of
Directors.

 

4.2                                 Performance of Duties. During his Term of
Employment, the Executive agrees to serve the Company exclusively and to the
best of his ability. The Executive shall have active involvement and be fully
committed to the business and affairs of the Company, and shall devote one
hundred percent of his business time to the affairs of the Company, except for
(i) vacations and excused leaves of absence as permitted in accordance with
Company policy; (ii) service on the Boards of Directors of other companies at
the discretion of the Company’s Board of Directors; (iii) service on the Boards
of Directors of not- for-profit entities without approval of the Company’s Board
of Directors; and (iv) a reasonable amount of time during the business day to
handle his personal affairs. Executive hereby confirms that he is under no
contractual commitments inconsistent with his obligations set forth in this
agreement and that during his Term of Employment, except as provided herein, he
will not render or perform services for any other corporation, entity or person,
nor will he become involved in the operations or management of any other
commercial corporation, firm, entity or person.

 

3

--------------------------------------------------------------------------------


 

5.                                       Compensation.

 

5.1                                 Base Salary. Initial base compensation for
all services to be rendered by the Executive under this agreement during the
Term of Employment, shall be an annual base salary of $300,000 per year, which
salary shall be paid in accordance with the Company’s normal payroll procedures
and policies. This base salary will be reviewed annually.

 

5.2                                 Annual Bonus Plan. Executive shall
participate in the MEDTOX Scientific, Inc. Executive Incentive Compensation
Plan. The Plan is composed of annual restricted stock grants equal to 25% of
base salary and a targeted bonus equal to 50% of base salary. The Plan is
incorporated herein by reference.

 

5.3                                 Benefits. Executive shall be entitled to
such Company-sponsored benefits as are provided to executive employees of the
Company, subject to the terms and conditions of the applicable policies and/or
plans. Executive shall be entitled to the specific additional benefits
enumerated in Attachment 1 to this Agreement.

 

5.4                                 Restricted Stock and Stock Options Executive
may be entitled to additional grants of restricted stock and stock options as
determined in the discretion of the Compensation Committee and the Board of
Directors.

 

6.                                       Executive’s Agreement to Continue
Employment for Six (6) Months. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
of the Company occurring during the Term of Employment, if so requested by the
Company, Executive will remain in the employ of the Company for a period of six
(6) months after the occurrence of such Potential Change in Control of the
Company. If more than one “Potential Change in Control” occurs during the Term
of Employment, the provisions of this Section 6 shall be applicable to each
“Potential Change of Control” occurring prior to the occurrence of a Change in
Control.

 

7.                                       Severance Payments. If during the Term
of Employment, (i) whether or not a Change in Control or Potential Change in
Control has occurred, the Company terminates the employment of Executive other
than for Cause, (ii) a Change in Control or Potential Change in Control has
occurred and Executive has complied with Section 6 of this Agreement, or (iii)
the Executive’s duties, responsibilities or authority (including status, office,
title, reporting relationships or working conditions) have been materially
altered from those in effect on the date of this Agreement, (iv) the Executive
has been required to relocate to an office or related entity more than fifty
(50) miles from the office where Executive was located on the date hereof, or
(v) the Company has breached any of its obligations under this Agreement, then,
in any such event (at the Executive’s option in the case of any event described
in clause (ii) through (v) above), the Executive’s employment hereunder shall
cease and Executive shall be entitled to the following benefits:

 

4

--------------------------------------------------------------------------------


 

(a)                                  the Company will pay to Executive the
Executive’s then current base salary for the twelve (12) month period following
the date of such termination subject to applicable withholdings and in
accordance with the regular payroll practices of the Company and the Company
will also pay the annual restricted stock grant and target bonus described in
Section 5.2 for the twelve (12) month period following the date of such
termination, except that in the case of a Change in Control, Potential Change in
Control, or termination under Section 12.1(b) the payment period for salary
continuation, stock grant and bonus will be twenty-four (24) months, and

 

(b)                                 continuous coverage, at the Company’s
expense, under any group health plan and other benefits described in Section 5.3
maintained by or on behalf of the Company, in which Executive participated as of
the Date of Termination, for the twelve (12) month period following the date of
termination, except that in the case of Change in Control, Potential Change in
Control or termination under Section 12.1(b) coverage will be for twenty-four
(24) months following the date of termination, and

 

(c)                                  continued participation in the Annual Bonus
Plan referenced in Section 5.2, on a pro rata basis for the calendar year in
which termination under Sections 7 or 12.1(b) occurs.

 

Executive’s right to continued coverage under this section shall in no way
reduce or limit any continuation coverage under such group health plan to which
Executive or any of Executive’s qualified beneficiaries are entitled under the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or Minnesota Statutes §§ 61A.092 and 62A.17 et seq. This extension of
coverage, however, shall be coordinated with, and shall be provided concurrently
with, any benefits or continuation rights otherwise available to Executive and
Executive’s eligible dependents under state or federal continuation of coverage
statutes, including but not limited to, Minnesota Statutes §§ 61A.092 and 62A.17
et seq. and the federal Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). Accordingly, within ten (10) days after the date of termination,
Executive and Executive’s dependents who are eligible for such statutory
continuation rights shall complete all forms and papers necessary and customary
to elect such continuation coverage. The Parties expressly agree that the
extension of benefits provided for by this Agreement is not intended to create a
retiree health plan covering any other employees. In all other respects, the
payment of benefits, including the amounts and timing thereof, to Executive and
Executive’s eligible dependents will be governed by the terms of applicable
employee benefit plans for which Executive and Executive’s dependents are
eligible. The Company will answer any reasonable questions that Executive may
have from time to time and will offer him the same assistance given other
participants in employee benefit plans so long as Executive is entitled to
benefits as provided herein or under the terms of those plans.

 

5

--------------------------------------------------------------------------------


 

Nothing in this Agreement, including the Severance Payments described in this
Section 7, shall in any way be construed to extend the period of Executive’s
employment with the Company.

 

8.                                       Confidential Information. Except as
permitted or directed by the Company’s Board of Directors, during the term of
this Agreement or at any time thereafter Executive shall not divulge, furnish or
make accessible to anyone or use in any way (other than in the of the business
of the Company) any confidential or secret knowledge or information of the
Company which Executive has acquired or become acquainted with or will acquire
or become acquainted with prior to the termination of the period of his
employment by the Company (including employment by the Company or any affiliated
companies prior to the date of this agreement), whether developed by himself or
by others, concerning any trade secrets, confidential or secret designs,
processes, formulae, plans, devices or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company, any customer or supplier lists of the Company, any confidential or
secret development or research work of the Company, or any other confidential
information or secret aspects of the business of the Company, Executive
acknowledges that the above-described knowledge or information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company and its predecessors, and that any disclosure
or other use of such knowledge or information other than for the sole benefit of
the Company would be wrongful and would cause irreparable harm to the Company.
Both during and after the term of this agreement, Executive will refrain from
any acts or omissions that would reduce the value of such knowledge or
information to the Company. The foregoing obligations of confidentiality,
however, shall not apply to any knowledge or information which is now published
or which subsequently becomes generally publicly known in the form in which it
was obtained from the Company, other than as a direct or indirect result of the
breach of this agreement by Executive. It is hereby acknowledged that it is not
the intention of the forgoing provisions to preclude the Executive from securing
gainful employment with subsequent employers who are not competitors of the
Company or who would otherwise have no reasonable commercial use of the above
described knowledge or information, but only to protect the Company’s legitimate
proprietary information or knowledge.

 

9.                                       Ventures. If, during the term of this
Agreement, Executive is engaged in or associated with the planning or
implementing of any project, program or venture involving the Company and a
third party or parties, all rights in such project, program or venture shall
belong to the Company. Except as formally approved by the Company’s Board of
Directors, Executive shall not be entitled to any interest in such project,
program or venture or to any commission, finder’s fee or other compensation in
connection therewith other than the salary or other compensation to be paid to
Executive as provided in this Agreement.

 

6

--------------------------------------------------------------------------------


 

10.                                 Noncompetition Covenant.

 

10.1                           Agreement Not to Compete. Executive agrees that,
during his Term of Employment with the Company and for a period of twelve (12)
months after the termination of such employment (whether such termination is
with or without Cause, or whether such termination is occasioned by Executive or
the Company), he shall not, directly or indirectly, engage in competition with
the Company in any manner or capacity (e.g., as an advisor, principal, agent,
partner, officer, director, stockholder, employee, or otherwise) in any phase of
the business which the Company is conducting during the term of this Agreement.
In addition, during this same twelve (12) month period following Executive’s
Term of Employment, Executive shall not solicit or otherwise encourage any third
party or representative thereof, who was at the end of Executive’s Term of
Employment, a customer of the Company, for the purpose of causing such customer
or customers to purchase, lease or otherwise use any product or service offered
by Executive or any organization with which Executive is affiliated. Nor during
this same twelve (12) month period shall Executive solicit or otherwise
encourage any employee of the Company to leave the employ of the Company for any
reason.

 

10.2                           Geographic Extent of Covenant. The obligations of
Executive under Section 10.1 shall apply to any geographic area in which the
Company:

 

(a)                                  has engaged in business during the term of
this agreement through production, promotional, sales or marketing activity, or
otherwise, or

 

(b)                                 has otherwise established its goodwill,
business reputation, or any customer or supplier relations.

 

10.3                           Limitation on Covenant. Ownership by Executive,
as a passive investment, of less than five percent (5%) of the outstanding
shares of capital stock of any corporation listed on a national securities
exchange or publicly traded in the over-the-counter market shall not constitute
a breach of this Section 10.

 

10.4                           Indirect Competition. Executive further agrees
that, during his Term of Employment and within twelve (12) months thereafter, he
will not, directly or indirectly, assist or encourage any other person in
carrying out, directly or indirectly, any activity that would be prohibited by
the above provisions of this Section 10 if such activity were carried out by
Executive, either directly or indirectly, and in particular Executive agrees
that he will not, directly or indirectly, induce any employee of the Company to
carry out, directly or indirectly, any such activity.

 

7

--------------------------------------------------------------------------------


 

11.                                 Patent, Copyrights and Related Matters.

 

11.1                           Disclosure and Assignment. Executive will
promptly disclose in writing to the Company complete information concerning each
and every invention, discovery, improvement, device design, apparatus, practice,
process, method or product, whether patentable or not, made, developed,
perfected, devised, conceived or first reduced to practice by Executive, either
solely or in collaboration with others, during the term of this agreement, or
within six months thereafter, whether or not during regular working hours,
relating to any phase of the business of the Company conducted at such time
(hereinafter referred to as “Developments”). Executive, to the extent that he
has the legal right to do so, hereby acknowledges that any and all of said
Developments are the property of the Company and hereby assigns and agrees to
assign to the Company and all of the Executive’s right, title and interest in
and to any and all of such Developments.

 

11.2                           Future Developments. As to any future
Developments made by Executive and which are first conceived or reduced to
practice during the term of Executive’s employment, or within six months
thereafter, but which are claimed for any reason to belong to an entity or
person other than the Company, Executive will promptly disclose the same in
writing to the Company and shall not disclose the same to others if the Company,
within ninety (90) days thereafter, shall claim ownership of such Developments
under the terms of this agreement. If the Company makes such claim, Executive
agrees that, insofar as the rights (if any) of Executive are involved, it will
be settled by arbitration in accordance with the rules of the American
Arbitration Association. The locale of the arbitration shall be Minneapolis,
Minnesota (or other locale convenient to the Company’s principal executive
offices). If the Company makes no such claim, Executive hereby acknowledges that
the Company has made no promise to receive and hold in confidence any such
information disclosed by Executive.

 

11.3                           Limitation on Sections 11.1 and 11.2. The
provisions of sections 11.1 and 11.2 shall not apply to any Development meeting
the following conditions:

 

(a)                                  such Development was developed entirely on
Executive’s own time; and

 

(b)                                 such Development was made without the use of
any Company equipment, supplies, facility or trade secret information; and

 

(c)                                  such Development does not relate (i)
directly to the business of the Company, or (ii) to the Company’s actual or
demonstrably anticipated research or development.

 

11.4                           Executive Assistance. Executive agrees to assist
Company in obtaining patents or copyrights on any Developments assigned to the
Company that the Company, in

 

8

--------------------------------------------------------------------------------


 

its sole discretion, seeks to patent or copyright. Executive also agrees to sign
all documents and do all things deemed necessary by Company to obtain and/or
maintain such patents or copyrights, to assign them to Company, and to protect
them against infringement. The obligations of this Section 11 are continuing and
shall survive the termination of Executive’s employment with Company.

 

11.5                           Appointment of Agent. Executive irrevocably
appoints the Chief Financial Officer of the Company to act as Executive’s agent
and attorney in fact to perform all acts necessary to obtain and/or maintain
patents or copyrights to any Developments assigned by Executive to the Company
under this Agreement if (i) Executive refuses to perform those acts or (ii) is
unavailable, within the meaning of the United States patent and copyright laws.
Executive acknowledges that the grant of the foregoing power of attorney is
coupled with an interest and shall survive the death or disability of Executive
and the termination of Executive’s employment with the Company,

 

11.6                           Notice and Acknowledgment. Executive acknowledges
that this section of this Agreement does not apply to a Development for which
there was no equipment, supplies, facilities or trade secret information of the
Company used and which was developed entirely on Executive’s own time, and which
does not relate directly to the business of the Company or the Company’s actual
or demonstrably anticipated research or development, or which does not result
from any work performed by Executive for the Company.

 

12.                                 Termination.

 

12.1                           Grounds for Termination. This agreement shall be
terminated under the following circumstances:

 

(a)                                  By mutual agreement of Executive and the
Company;

 

(b)                                 Immediately upon the death of Executive;

 

(c)                                  Upon delivery by Executive of a notice of
termination to the Company, in which event this agreement shall be terminated
sixty (60) days after receipt of such notice;

 

(d)                                 At Executive’s option, upon the occurrence
of any of the events set forth in clauses (ii) through (v) of the first
paragraph of Section 7;

 

(e)                                  At Company’s option upon the occurrence of
an event constituting “Cause” as defined in Section 1.3.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding any termination of this agreement, Executive, in consideration
of his employment hereunder to the date of such termination, shall remain bound
by the provisions of this agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of Executive’s
employment, and the Company shall remain bound by the provisions of Section 5
(to the extent that they relate to time periods prior to the date of such
termination), and Section 7 except in the case of a termination for Cause
pursuant to Section l2.1 (e) or a termination by Executive pursuant to Section
12.1(c).

 

12.2                           Surrender of Records and Property. Upon
termination of his employment with the Company, Executive shall deliver promptly
to the Company all records, manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, data, tables, calculations or copies
thereof, which are the property of the Company or which relate in any way to the
business, products, practices or techniques of the Company, and all other
property, trade secrets and confidential information of the Company, including,
but not limited to, all documents which in whole or in part contain any trade
secrets or confidential information of the Company; which in any of these cases
are in his possession or under his control. Provided, however, that Executive
shall be entitled to retain items of sentimental value, copies of which shall be
provided to the Company at the request of the Company and at the Company’s
expense.

 

13.                                 Miscellaneous.

 

13.1                           Governing Law. This Agreement is made under and
shall be governed by and construed in accordance with the laws of the State of
Minnesota.

 

13.2                           Prior Agreements. This Agreement contains the
entire agreement of the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings with respect to such subject
matter, and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of this agreement which are not set
forth herein.

 

13.3                           Withholding Taxes. The Company may withhold from
all salary, bonus, severance pay or other benefits payable under this agreement
all federal, state, city or other taxes as shall be required pursuant to any law
or governmental regulation or ruling.

 

13.4                           Amendments. No amendment or modification of this
agreement shall be deemed effective unless made in writing and signed by the
parties hereto.

 

10

--------------------------------------------------------------------------------


 

13.5                           No Waiver. No term or condition of this agreement
shall be deemed to have been waived, nor shall there be any estoppel to enforce
any provisions of this agreement, except by a statement in writing signed by the
party whom enforcement of the waiver or estoppel is sought. Any written waiver
shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than specifically waived.

 

13.6                           Severability. To the extent any provision of this
agreement shall be invalid or unenforceable, it shall be considered deleted here
from and the remainder of such provision and of this agreement shall be
unaffected and shall continue in full force and effect. In furtherance and not
in limitation of the foregoing, should the duration or geographical extent of,
or business activities covered by, any provision of this agreement be in excess
of that which is valid and enforceable under applicable law, then such provision
shall be construed to cover only that duration, extent or activities which may
validly and enforceably be covered. Executive acknowledges the uncertainty of
the law in this respect and expressly stipulates that this agreement be given
the construction which renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law.

 

13.7                           Assignment. This agreement shall not be
assignable, in whole or in part, by either party without the written consent of
the other party.

 

13.8                           Injunctive Relief. Executive agrees that it would
be difficult to compensate the Company fully for damages for any violation of
the provisions of this agreement, including without limitation the provisions of
Sections 9, 10, 11 and 12.2. Accordingly, Executive specifically agrees that the
Company shall be entitled to temporary and permanent injunctive relief to
enforce the provisions of this agreement and that such relief may be granted
without the necessity of proving actual damages. This provision with respect to
injunctive relief shall not, however, diminish the right of the Company to claim
and recover damages in addition to injunctive relief.

 

 

MEDTOX SCIENTIFIC, INC.

 

 

By

 

 

 

Its

 

 

Richard J. Braun

 

11

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

Fringe Benefits:

 

Health Care - Standard Company Plan

 

 

Dental - Standard Company Plan

 

 

Flexible Spending Account - Standard Company Plan

 

 

Matching 401(k) - up to 6% of Compensation - Standard Company Plan

 

 

Car or allowance provided by Company

 

 

Club membership at one club of choice

 

 

Supplemental LTD/Life Insurance paid by Company

 

 

ADD

 

 

Training and Development budget of $10,000

 

 

Financial Planning/Tax Planning budget of $2,500

 

12

--------------------------------------------------------------------------------